Citation Nr: 0909963	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-41 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chest pain; and if 
so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by blood in the stool; and if so, whether the 
claim may be granted.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis prior to February 23, 2004 and entitlement to 
an evaluation in excess of 40 percent for lumbar myositis 
with resulting lumbar spine degenerative and herniated 
nucleus pulposus and discogenic disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder impingement syndrome with subacromial bursitis.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease at T11-T12.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2008.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Claims for service connection for chest pain and blood 
stool was denied by a September 2002 rating decision that was 
not appealed.

2.  Evidence submitted subsequent to the September 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for chest pain.

3.  Evidence submitted subsequent to the September 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a disability manifested by blood in the stool.

4.  Prior to February 23, 2004, the Veteran's service-
connected lumbar spine disability was manifested, at its 
worst, by flexion to 45 degrees, extension to zero degrees, 
lateral flexion to 45 degrees, and lateral rotation to 80 
degrees with pain,  muscle spasm, and objective findings of 
radiculopathy in the left lower extremity for the entire 
appeal period and findings of radiculopathy in the right 
lower extremity since January 23, 2004; it was not manifested 
by ankylosis; severe limitation of lumbar spine motion; 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion; forward flexion of the thoracolumbar spine 30 
degrees or less; or evidence of incapacitating episodes 
having a total duration of at least 4 weeks.

5.  Since February 23, 2004, the Veteran's service-connected 
lumbar spine disability has, at its worst, been manifested by 
flexion to 10 degrees with pain, extension to zero degrees, 
lateral flexion to 10 degrees, and lateral rotation to 10 
degrees without evidence of additional limitation of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance; it was not manifested by ankylosis or evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.     

6.  During the appeal period, the Veteran's service-connected 
left shoulder disability, at its worst, was productive of 
flexion limited to 85 degrees, abduction to 85 degrees, 
external rotation limited to 50 degrees and internal rotation 
limited to zero degrees; it was not productive of ankylosis, 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance to limit motion to 25 degrees from side, or 
nonunion or dislocation of the humerus or of the clavicle or 
scapula.

7.  During the appeal period, the Veteran's degenerative 
joint disease of the thoracic spine has been manifested by no 
more than severe limitation of motion.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied a claim 
for service connection for chest pain and blood in the stool 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for chest pain is 
not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a disability 
manifested by blood in the stool is not reopened.  38 
U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  Prior to February 23, 2004, the criteria for an 
evaluation in excess of 20 percent for the Veteran's service-
connected lumbar myositis had not been met.  38 U.S.C.A § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002), 
Diagnostic Codes 5235 to 5243 (2008).

5.  The criteria for a separate 10 percent evaluation, but 
not greater, from August 13, 2003, for left lower extremity 
radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

6.  The criteria for a separate 10 percent evaluation, but 
not greater, from January 23, 2004, for right lower extremity 
radiculopathy have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2008).

7.  The criteria for an evaluation in excess of 40 percent 
for the Veteran's service-connected lumbar myositis with 
resulting lumbar spine degenerative and herniated nucleus 
pulposus and discogenic disease, have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002), Diagnostic Codes 5235 to 5243 (2008).

8.  The criteria for an increased evaluation of 30 percent 
for left shoulder impingement syndrome with subacromial 
bursitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5019-5201 (2008).

9.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease at T11-T12 have not been met.  
38 U.S.C.A. § 1155 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5291-5003 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2008 Remand, the Appeals 
Management Center (AMC) obtained the Veteran's VA treatment 
records from San Juan VAMC, readjudicated the Veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
April 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in May 2008 and 
October 2008 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2008 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Although these letters were not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in January 2009.  

The Veteran's service treatment records, VA medical records, 
and private treatment records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The Veteran was also accorded VA examinations in October 
2003.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The October 
2003 VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	New and Material Evidence

In a decision dated in September 2002, the RO denied the 
Veteran's claims for service connection for chest pain and 
blood in stool.  The Veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  Thus, the September 2002 decision is final.  

The Veteran's application to reopen his claim of service 
connection for chest pain and blood in stool was received in 
August 2003.  Although the August 2003 statement was filed by 
the Veteran within a year of the September 2002 denial of 
service connection, the statement clearly indicates the 
Veteran was initiating a request to reopen his claims for 
service connection as the statement did not reflect an intent 
to appeal.   See Voracek v. Nicholson, 421 F.3d 1299 (Fed. 
Cir. 2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

At the time of the September 2002 rating decision, the 
evidence of record included the Veteran's DD Form 214, 
service medical treatment records, and VA examinations dated 
in July 2002 and August 2002.  The RO denied service 
connection for chest pain and blood in stool on the basis 
that although there was evidence of treatment in service for 
chest pain and rectal bleeding, no permanent residual or 
chronic disability was shown by the service medical records 
or demonstrated by VA examination.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(b) (2008).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's 
DD Form 214 indicates that the Veteran served in Southwest 
Asia from September 29, 1990 to March 18, 1991.

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2)(B).  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Based on the grounds stated for the denial of service 
connection for chest pain and blood in stool in the September 
2002 rating decision, new and material evidence would consist 
of evidence of a chronic disability manifested by chest pain 
and/or blood in the stools and evidence linking such 
disability to active service.  Alternatively, new and 
material evidence must demonstrate that either chest pain or 
blood in stools are symptoms of an undiagnosed illness 
related to his service in Southwest Asia.

In this regard, additional evidence received since the 
September 2002 rating decision includes various VA treatment 
records, private medical records, and VA examinations.  

With respect to the Veteran's chest pain, VA treatment 
records received since the September 2002 rating decision 
indicate that the Veteran has been diagnosed with 
costochondritis.  In addition, an initial cardiology 
evaluation note dated in July 2007, noted the Veteran's chest 
pain and assessed it as suggestive of coronary artery disease 
(CAD).  Thus, whether the Veteran's chest pain symptoms are 
costochondritis or part of a coronary artery disease, they 
are considered symptoms medically attributed to a diagnosed 
(rather than undiagnosed) illness and he is not entitled to a 
presumptive service connection pursuant to 38 C.F.R. § 3.317.  
However, the record is still absent a medical opinion which 
links chronic costochondritis or CAD to his military service.  
Thus, as the evidence received since the September 2002 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service 
connection, it is, therefore, not new and material.

With respect to blood in stool, the evidence received since 
the September 2002 rating decision contains no complaints or 
findings of blood in the stool, no diagnosis of a chronic 
disability manifested by blood in the stool; and, no medical 
opinion linking a chronic disability manifested by blood in 
the stool to the Veteran's military service, including 
service in Southeast Asia.  Thus, as the evidence received 
since the September 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection, it is not new and 
material.

IV.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the Veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 
under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

a.	Lumbar Spine

In the September 2002 rating decision, service connection was 
established for lumbar myositis, and a 10 percent evaluation 
was assigned effective June 1, 2002.  In August 2003, the 
Veteran requested an increased evaluation for this 
disability, and a March 2004 rating decision increased the 
evaluation to 20 percent effective August 13, 2003.  The 
Veteran appealed this decision.  In February 2006, the 
Veteran filed a claim for limited motion of the lumbar spine, 
herniated discs, peripheral neuropathy, and radiculopathy all 
as secondary to service-connected lumbar myositis.  In a 
September 2006 rating decision, the RO determined, based on 
the medical evidence and VA medical opinion, that the 
Veteran's lumbar spine disability, diagnosed as degenerative 
joint disease and discogenic disease of the lumbar spine, was 
secondary to service-connected lumbar spine disability 
initially diagnosed as lumbar myositis.  The lumbar spine 
disability was thus recharacterized as lumbar spine 
degenerative and herniated nucleus pulposus and discogenic 
disease and evaluated as 40 percent disabling.  

The Veteran's service-connected lumbar spine disability was 
initially rated 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5021-5292, for myositis and limitation 
of motion of the lumbar spine.  After the Veteran's request 
for increase in August 2003 and prior to February 23, 2004, 
the Veteran's lumbar spine disability was rated 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5021-5237, for myositis and lumbosacral strain, and effective 
February 23, 2004, was rated 40 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5242-5243, for myositis 
and intervertebral disc syndrome.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 were revised on September 23, 2002. On September 
26, 2003, the interim criteria were revised, which included 
the renumbering of Diagnostic Code 5293 to Diagnostic Code 
5243 (hereinafter the current criteria).

Effective September 26, 2003, the rating criteria for all 
spinal disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454- 51458 (Sep. 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Code's 
5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.114 (2008).



Regulations in effect prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis of the lumbar spine warranted a 40 
percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, moderate 
limitation of motion of the lumbar spine warranted a 20 
percent rating, and severe limitation of motion of the lumbar 
spine warranted a 40 percent rating.

Under 38 C.F.R. § 4.71 a, Diagnostic Code 5292, for rating 
intervertebral disc syndrome provide that preoperative or 
postoperative IVDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating was warranted for a lumbosacral strain when there was 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
rating was warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion. 

As of September 26, 2003, the pertinent criteria from the 
General Rating Formula in 38 C.F.R. § 4.71a, under which both 
myositis (Diagnostic Code 5021), lumbosacral strain (now 
Diagnostic Code 5237), and intervertebral disc syndrome (now 
Diagnostic Code 5243) are rated, are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis - 20 
percent disabling. 

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71 a.

The amendments also allow for intervertebral disc syndrome, 
Diagnostic Code 5243, to be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  For purposes of assigning evaluations under Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.  

The Veteran underwent a VA examination in October 2003.  The 
Veteran reported thoracolumbar pain with radiation to 
buttocks associated with constant numbness of the great toe 
bilaterally.  The Veteran stated that during the prior year, 
no doctors were seen for the thoracolumbar spine, but that he 
took naproxen 550 milligrams daily with temporary pain 
control for one hour.  The Veteran denied incontinence.  The 
Veteran walked unaided and without a brace.  The Veteran 
reported that he could walk slowly for about 15 minutes, and 
he denied falls or surgery.  

Physical examination demonstrated flexion to 45 degrees, 
extension to zero degrees, lateral flexion to 45 degrees, and 
lateral rotation to 80 degrees.  The examiner noted that 
there was painful motion from the first degree to the last 
degree of the range of motion.  The examiner noted that there 
was moderate objective evidence of painful motion on all 
movements of the thoracolumbar spine and moderate palpable 
thoracolumbar spasm.  There was no guarding and there was 
localized tenderness with preserved spinal contour and normal 
gait.  There was moderate tenderness to palpation in the 
thoracolumbar area.  There was no scoliosis, reversed 
lordosis, or abnormal kyphosis.  There were no postural 
abnormalities of the thoracolumbar spine nor any fixed 
deformities (ankylosis).

Neurological examination demonstrated diminished pinprick and 
smooth sensation in dermatomes of the left leg.  There was no 
muscle atrophy of the lower extremities.  There was normal 
muscle tone in the lower extremities and normal muscle 
strength except for left extensor hallucis longus, tibialis 
anterior, and gastrocnemius muscle with mild weakness graded 
4/5.  Patellar reflex and Achillean reflex was +1 
bilaterally.  There was positive straight leg raising and 
Laseque's sign on the left.  Negative straight leg raising 
and Laseque's sign on the right.  Negative Goldthwait sign 
bilaterally.  

X-rays done in September 2003 showed straightening of the 
lumbar spine suggesting inflammatory disease, discogenic 
disease at L4-L5 and L5-S1, and mild degenerative changes of 
the vertebral body and posterior elements of the lower lumbar 
spine.  The examiner diagnosed degenerative joint disease of 
T-11 and T-12 and lumbar myositis.   

A January 2004 nerve conduction study of the lower 
extremities included diagnoses of peroneal axonal neuropathy 
and bilateral lumbar spine radiculopathy.

A February 23, 2004, MRI showed straightening of the lumbar 
lordosis, degenerative change in the lower lumbar levels, 
posterior osteophytes and broad disc herniation causing mild 
compression at L4-5 and small posterior osteophytes and disc 
protrusion at L5-S1.

The Board notes that based on this MRI report, the RO 
recharacterized the Veteran's lumbar spine disability as 
lumbar spine degenerative and herniated nucleus pulposus and 
discogenic disease as secondary to lumbar myositis and 
increased the disability rating to 40 percent.  The Board 
finds that the findings of the September 2004 MRI report are 
consistent with the findings of the October 2003 VA 
examination.  However, prior to February 23, 2004, the 
Veteran's orthopedic manifestations of his service-connected 
lumbar spine disability did not approach the severity 
contemplated for a rating higher than 20 percent. As set 
forth above, in order for the Veteran's service-connected 
lumbar spine disability to warrant an evaluation in excess of 
20 percent, the evidence must show ankylosis; severe 
limitation of lumbar spine motion; severe lumbosacral strain 
with listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion; forward flexion of the 
thoracolumbar spine 30 degrees or less; or with 
incapacitating episodes having a total duration of at least 4 
weeks.  These symptoms have not been demonstrated by the 
record.
  
The Board has considered whether a higher evaluation is 
warranted for any neurologic symptoms evaluated separately.  
On VA examination in October 2003, there was diminished 
pinprick and smooth sensation in dermatomes of the left leg, 
positive straight leg raising and Laseque's sign on the left.  
The October 2003 VA examiner did not disassociate the left 
leg neurologic symptoms with the Veteran's service-connected 
lumbar spine disability. Therefore, resolving any doubt in 
favor of the Veteran, the Board will attribute this relevant 
symptom to his service-connected lumbar spine disability.

Thus, the Board finds that a separate 10 percent rating, from 
August 13, 2003, is appropriate for radiculopathy to the left 
lower extremity which the Board finds to be a chronic 
neurological manifestation of the Veteran's service-connected 
lumbar spine disability.  

In addition, as noted above, the January 23, 2004 nerve 
conduction study diagnosed bilateral lumbar spine 
radiculopathy.  Thus, the Board finds that a separate 10 
percent rating, from January 23, 2004, is appropriate for 
radiculopathy to the right lower extremity which the Board 
finds to be a chronic neurological manifestation of the 
Veteran's service-connected lumbar spine disability.  

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2008).  
  
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree. In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2008).

In this case, the objective medical evidence shows that the 
Veteran's radiculopathy in both lower extremities is not 
characterized by foot drop, weakness, significant sensory 
loss, bowel or bladder impairment, muscle atrophy, 
significant loss of strength, or significant loss of 
reflexes. Consequently, his radiculopathy in both lower 
extremities is only mild in degree, warranting only a 10 
percent rating for each. 38 C.F.R. § 4.7.  

With respect to whether an evaluation in excess of 40 percent 
is warranted for the Veteran's service-connected lumbar spine 
disability since February 23, 2004, the Veteran underwent a 
VA spine examination in March 2006.  The Veteran reported 
constant paresthesias, daily lower extremity weakness and 
numbness, and weekly falls and unsteadiness.  The Veteran 
reported weekly flare-ups with duration of 2 to 3 days with 
severe functional impairment, severe fatigue, decreased 
motion, stiffness, weakness, spasm, and pain with radiation 
to thighs and knee and numbness of second and third toes.  
The Veteran reported using a cane and wearing a brace.  

Physical examination demonstrated normal posture and gait, no 
abnormal spinal curvatures, no ankylosis, no spasm, no 
atrophy, no guarding, no pain with motion, no tenderness, and 
no weakness.  Flexion was to 10 degrees with pain, extension 
was to zero degrees, lateral flexion was to 10 degrees, and 
lateral rotation was to 10 degrees.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  Motor examination and 
sensory examinations were normal.  Reflex examination showed 
hypoactive ankle jerk bilaterally.  Laseque's sign was 
positive bilaterally.  The diagnosis was degenerative joint 
disease L4-L5 and L5-S1 HNP by MRI and bilateral lower 
radiculopathy.  The examiner opined the noted conditions were 
most likely caused by OT the result of service-connected 
lumbar myositis.

The Veteran underwent a VA peripheral nerve examination also 
in March 2006.  Physical examination demonstrated 
radiculopathy in the lower extremities without motor deficit, 
no hemi or monoparesis, normal tone in extremities, no 
involuntary movements, atrophy or fasciculations.  Sensory 
examination showed decreased pinprick and touch distally in 
lower extremities as well as decrease vibratory perception at 
the ankle level bilaterally.  The deep tendinous reflexes 
were hypoactive +1 at the Achillean region.  The examiner 
characterized the Veteran's symptoms as peripheral neuropathy 
without atrophy or wasting.  The examiner noted that the 
Veteran walked slowly, short paced using a one-point cane 
without limping.

Thus, the Board finds that the Veteran's orthopedic 
manifestations of his service-connected lumbar spine 
disability do not approach the severity contemplated for a 
rating higher than 40 percent. As set forth above, in order 
for the Veteran's service-connected lumbar spine disability 
to warrant an evaluation in excess of 40 percent, the 
evidence must show ankylosis or evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  However, this has clearly not been 
demonstrated by the record.

The Board notes that the Veteran's neurologic symptoms have 
already been evaluated separately.

It is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flare-ups of 
symptomatology, but that this functional impairment has been 
contemplated in the assigned 20 percent disability evaluation 
prior to February 23, 2004 and the 40 percent disability 
evaluation effective February 23, 2004.  In this regard, the 
VA examination reports dated in October 2003 and March 2006 
demonstrated limitation of motion findings with pain but no 
objective additional limitation of motion. Therefore, even 
considering pain, the Veteran does not meet the criteria for 
an evaluation in excess of 20 percent prior to February 23, 
2004 or in excess of 40 percent since then.  Additionally, 
there was not objective additional loss in range of motion 
due to pain, fatigue, weakness, or incoordination with 
repetition noted at either examination.  Thus, the Veteran's 
functional impairment as a result of flare-ups of 
symptomatology does not warrant greater disability 
evaluations than currently assigned.

b.	Left Shoulder

The RO has assigned a 20 percent disability evaluation to the 
Veteran's service-connected left shoulder impingement 
syndrome with subacromial bursitis pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5019-5201.  Diagnostic Code 5019 
refers to bursitis while Diagnostic Code 5201 refers to 
limitation of arm motion.

In considering the Veteran's claim for higher initial 
evaluation for his service-connected left shoulder 
disability, the Board observes that the Veteran is left-
handed, as indicated in his service treatment records.  The 
criteria for a major (dominant) joint thus apply for the left 
shoulder.  See 38 C.F.R. § 4.68.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, for a major 
joint, a 30 percent evaluation is assigned for favorable 
ankylosis of scapulohumeral articulation, with abduction to 
60 degrees and the ability to reach the mouth and head.  A 40 
percent evaluation is warranted in cases of intermediate 
ankylosis of scapulohumeral articulation, between favorable 
and unfavorable.  A 50 percent evaluation is in order in 
cases of unfavorable ankylosis of scapulohumeral 
articulation, with abduction limited to 25 degrees from the 
side.

Under Diagnostic Code 5201, for a major joint, a 20 percent 
evaluation is warranted for limitation of motion of the arm 
at the shoulder level.  A 30 percent evaluation is in order 
for limitation of motion of the arm midway between the side 
and shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  For a major joint, a 20 percent evaluation is 
assigned in cases of malunion with moderate deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent evaluation is warranted 
in cases of malunion with marked deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned in cases of fibrous union of 
the humerus.  A 60 percent evaluation contemplates nonunion 
of the humerus (false flail joint).  An 80 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  For a major joint, a 10 percent evaluation is 
assigned in cases of malunion or nonunion without loose 
movement.  A 20 percent evaluation contemplates dislocation 
or nonunion with loose movement.  Alternatively, the 
disability may be rated on impairment of function of a 
contiguous joint.

Normal shoulder flexion and abduction is from zero to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71, Plate I.

In March 2003, the Veteran demonstrated limitation to elevate 
left arm above 90 degree grade.  

At the October 2003 VA joints examination, the Veteran 
reported constant moderate shoulder pain on the anterior 
aspect inside the area of the joint and limitation of motion.  
Physical examination demonstrated flexion to 85 degrees, 
abduction to 85 degrees, external rotation to 50 degrees, and 
internal rotation to zero degrees with objective evidence of 
severe painful motion on all movements.  There was no 
objective evidence of edema, effusion, instability, redness, 
heat, abnormal movement or guarding of movement and no 
tenderness to palpation.  There was mild weakness of left 
shoulder deltoid muscle graded 4/5 and crepitation.  There 
was no ankylosis.  Both joints were stable but painful 
following repetitive use.  The Veteran was diagnosed with 
left shoulder impingement syndrome with subacromial bursitis.

VA treatment records indicate that the Veteran presented with 
complaints of constant left shoulder pain after scope in 
October 2000 with no relief.  Physical examination 
demonstrated flexion to 90 degrees, abduction to 90 degrees, 
external rotation to 35 degrees, and internal rotation to 
"buttock".  There was positive Neer and Hawkin's signs and 
mild crepitance on range of motion.  MRI of the left shoulder 
showed early degenerative changes of the acromioclavicular 
joint, findings suggestive of tendinosis or small partial 
tear of the suraspinatus tendon.

In August 2004, the Veteran demonstrated flexion to 90 
degrees, abduction to 100 degrees, external rotation to 80 
degrees, and internal rotation to 70 degrees.  

There has been no evidence of ankylosis, thus precluding 
further consideration under Diagnostic Code 5200.  

The Veteran's left arm motion - at its worst, demonstrated 
limited flexion to 85 degrees, an inability to raise his arm 
to shoulder level.  Thus, resolving all doubt in the 
Veteran's favor and considering the Veteran's complaints of 
severe left shoulder pain, the Board finds sufficient 
reduction of motion to render this disorder commensurate to 
limitation of motion to midway between side and shoulder and 
warranting an assignment of a 30 percent disability rating 
under Diagnostic Code 5201.  See DeLuca v. Brown, supra.  

However, there has never been any objective evidence of 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance and insufficient reduction of motion to render 
this disorder commensurate to limitation of motion to 25 
degrees from side to warrant a 40 percent evaluation under 
Diagnostic Code 5201.  There is also no indication of 
nonunion or dislocation of the humerus or of the clavicle or 
scapula, as would warrant an increased evaluation under 
Diagnostic Codes 5202 and 5203.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's present shoulder 
disorders suggests that he has sufficient symptoms so as to 
warrant an evaluation of 30 percent disability rating for the 
left shoulder.

c.	Thoracic Spine

The RO has assigned a 10 percent disability evaluation to the 
Veteran's service-connected degenerative joint disease at 
T11-T12 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5291-
5003.  Diagnostic Code 5003 refers to degenerative arthritis 
and Diagnostic Code 5291 refers to limitation of dorsal spine 
motion.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted above, while this appeal was pending, the applicable 
rating criteria for spinal disabilities under 38 C.F.R. § 
4.71a, were revised effective September 26, 2003.  With 
regards exclusively to the thoracic spine, under 38 C.F.R. § 
4.71a, Diagnostic Code 5288, in effect prior to September 26, 
2003, a 20 percent disability rating was warranted for 
favorable ankylosis of the dorsal spine and a 30 percent 
disability rating was warranted for unfavorable ankylosis of 
the dorsal spine.  Under Diagnostic Code 5291, in effect 
prior to September 2003, a slight limitation of motion of the 
dorsal spine warranted a noncompensable percent evaluation, 
and both a moderate and a severe limitation of motion 
warranted a 10 percent evaluation.  The currently assigned 10 
percent evaluation is the maximum rating that may be assigned 
for limitation of motion of the dorsal spine under Diagnostic 
Code 5291 (2002).  Consequently, the Veteran may not be 
granted an increased rating based upon complaints of pain 
pursuant to 38 C.F.R. §§ 4.40, 4.45; Johnston, supra.  
Moreover, the clinical evidence does not show that his dorsal 
spine is ankylosed.  Therefore, an increased rating pursuant 
to Diagnostic Code 5288 is also not warranted.  

With regard to the new rating criteria, the Board observes 
that there is no Diagnostic Code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the Veteran would not even be granted a separate 
rating for his degenerative joint disease of the thoracic 
spine, based on limitation of motion, because it would result 
in pyramiding in violation of 38 C.F.R. § 4.14 (2007), in 
light of the evaluation assigned for his service-connected 
lumbar spine disability.  As such, the Board finds that an 
increased rating may not be granted under the new rating 
criteria.  



d.	Extraschedular Consideration

The Board notes that there is no evidence of record that the 
Veteran's service-connected lumbar spine, left shoulder, or 
thoracic spine disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected lumbar spine, his left shoulder, or his 
thoracic spine disability.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for chest pain 
is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a 
disability manifested by blood in the stool is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis prior to February 23, 2004 is denied.

Entitlement to a separate 10 percent evaluation, but not 
higher, from August 13, 2003, for left lower extremity 
radiculopathy is granted.

Entitlement to a separate 10 percent evaluation, but no 
higher, from January 23, 2004, for right lower extremity 
radiculopathy is granted.   

Entitlement to an evaluation in excess of 40 percent for 
lumbar myositis with resulting lumbar spine degenerative and 
herniated nucleus pulposus and discogenic disease is denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for left shoulder impingement syndrome with subacromial 
bursitis is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease at T11-T12 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


